DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a controller provided in the cabinet and configured to turn the lighting unit on based on the knock detector detecting sound waves from the user knocking operation applied on the panel assembly, wherein an electric wire connects the knock detector to the controller, and wherein the electric wire extends in the insulation space along a lateral side of the panel assembly toward a hinge of the door and is connected to the controller.
Claim 17 recites, inter alia, a controller provided in the cabinet and configured to turn the fighting unit on based on the knock detector detecting sound waves from the user knocking operation applied on the panel assembly, wherein an electric wire extends through the insulation space and though a hinge of the door to outside of the door to connect the knock detector to the controller.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-16 and 18-20 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers (US 6,059,420) and Haas (US 2014/0111333).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.A/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875